Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/16/2022 has been entered. Claims 27-53 are pending. No claim is amended or cancelled. New claims 52-53 have been added. 

Response to Arguments
Applicant’s arguments see pages 9-4, filed 02/16/2022, with respect to the rejection(s) of claim(s) 27-51 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kozat et al. (US 20090055471) and Eckelt et al. (US 20050159151).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Kozat et al. (US 20090055471) hereinafter Kozat in view of Eckelt et al. (US 20050159151) hereinafter Eckelt.
Regarding claim 27, Kozat teaches a method, implemented by a central node, for migration of one or more data modules and/or one or more application modules from a remote service node acting as a server providing application services to a client application in a mobile communications device (i.e. keep track of the current supply, current demand, and predicted future demand of all segments of media files and caching decisions at each node are performed by the control server, [0020]-[0021] and peers receive a trigger from a control server to cache one or more segments of media content. In one embodiment, a peer pre-fetches these one or more segments, in response to the trigger, from the one or more media servers, [0032]), through a mobile communications network, to a local service node and the remote service node being separated from the local service node by the mobile communications network (i.e. Control server 102, media servers 101.sub.1-3 and/or clients 103.sub.1-5 can be physically separate or collocated nodes, with each node in the system typically interconnected via some communication link and/or computer network, [0038]); the method comprising: determining that a first condition is met that indicates a request to migrate the one or more data modules and/or the one or more application modules from the remote service node to the local service node (i.e. The control server(s) track media content demand and the allocated resources of the peers to determine location information specifying the one or more peer locations from which each peer is to receive each segment of each item of media content requested and sends the location information to the, [0029], determining whether to cache the new segment is based on a prediction of future demand of the new segment and capability of peers and media servers to supply the new segment to other peers, [0033], and the control server generates the estimate using peer arrival and departure time statistics, information indicative of when a particular media segment is requested, node inter-arrival and inter-departure statistics, [0035]).
However, Kozat does not explicitly disclose the local service node residing in a vehicle; initiating a first migration of the one or more data modules and/or the one or more application modules, based on whether the first condition is met, such that when the first migration of data is done, the local service node is acting as a server providing the application services to the client application in the mobile communications device.
However, Eckelt teaches a local service node residing in a vehicle (i.e. The onboard server in the transport vehicle, [0021]); initiating a first migration of the one or more data modules and/or the one or more application modules, based on whether the first condition is met (prior to start of the travel, [0042] or prior to departure, [0022]), such that when the first migration of data is done, the local service node is acting as a server providing the application services to the client application in the mobile communications device (i.e. requests and data sent by the passenger can be directed from the base servers directly to the Internet. Internet contents or data requested by the passenger will be received by the base server and be transmitted to the onboard server in the transport vehicle, which directs these to the communication device at the passenger seat, [0021] and data which the passenger has requested from the operator of the transport facility to provide prior to start of the travel like for example peculiar Internet pages etc. wanted by the passenger. The onboard server 3 at the transport facility in addition manages the use and/or transfer of data sent or requested to be received by the passenger, [0042]). Therefore, the mobile communication device of a passenger acting as a central node initiating a data transmission from the base server to the onboard server by requesting the base server for transmission of data to onboard server prior to start of the travel.
Based on Kozat in view of Eckelt it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eckelt to the system of Kozat in order to facilitate an improved usage of communication devices on board.

Regarding claim 28, Kozat teaches the determining that the first condition is met is based on the central node obtaining departure information (i.e. control servers track client arrivals into and departures from the streaming system, [0043]). 

Regarding claim 29, Kozat teaches obtaining departure information comprises accessing any one of ticket information and actual departure time stored in a local storage unit in the central node or in a remote storage unit (i.e. the first control server generates the estimate using peer arrival and departure time statistics, [0035]). 

Regarding claim 30, Kozat teaches the obtaining of departure information comprises receiving any one of ticket information and actual departure time from a remote information node (i.e. tracking module 601 estimates supply and demand curves using one or more of a group consisting of: peer arrival and departure time statistics, information indicative of when a particular media segment is requested, node inter-arrival and inter-departure statistics, [0069]). Therefore, the limitations of claim 30 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 31, Kozat teaches the obtaining of departure information comprises receiving any one of ticket information and actual departure time from the mobile communications device (i.e. control servers track client arrivals into and departures from the streaming system, [0043]). 

Regarding claim 32, Kozat does not explicitly disclose the determining that the first condition is met is based on receiving information that the mobile communications device is in proximity of the local service node from any one of the local service node and the mobile communications device.
 However, Eckelt teaches the determining that the first condition is met is based on receiving information that the mobile communications device is in proximity of the local service node from any one of the local service node and the mobile communications device (i.e. from the base server these data will be transferred to the onboard server of the transport facility and provided to the passenger via the communication device at the passenger seat during the travel, [0031]). Therefore, the limitations of claim 32 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 33, Kozat teaches the initiating of the first migration comprises sending a message to the local service node requesting the local service node to communicate with the remote service node (i.e. the control server sends one or more control messages to at least one of a group of a media server and a peer, to cause the at least one media server or peer to push a video segment to a peer requesting the video segment, claim 27). 

Regarding claim 34, Kozat teaches the initiating of the first migration comprises sending a message to the remote service node requesting the remote service node to communicate with the local service node (i.e. the control server sends one or more control messages to at least one of a group of a media server and a peer, to cause the at least one media server or peer to push a video segment to a peer requesting the video segment, claim 27). Therefore, the limitations of claim 34 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 35, Kozat teaches the initiating of the first migration comprises sending messages to both the local service node and the remote service node (i.e. the control server sends one or more control messages to at least one of a group of a media server and a peer, to cause the at least one media server or peer to push a video segment to a peer requesting the video segment, claim 27). Therefore, the limitations of claim 35 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 36, Kozat teaches determining that a second condition is met that indicates a request to migrate the one or more data modules and/or the one or more application modules from the local service node to another service node that might be local or remote (i.e. the media streaming requirements and network/server/peer bandwidth and memory constraints as well as random events (e.g., nodes joining and leaving the system) to develop an effective way to pair peers and match supply and demand, [0022] and the control servers send triggers to peers to start caching process for one or more segments of media content, [0032]); and initiating a second migration of the one or more data modules and/or the one or more application modules based on whether the second condition is met (i.e. a peer pre-fetches these one or more segments, in response to the trigger, from the one or more other peers, [0032]). Therefore, the limitations of claim 36 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 37, Kozat teaches the central node and the mobile communications device is the same entity (i.e. If a client has supply and demand information locally available, the same computation and decision can be performed locally as well. the control server (or the local client, if enough information is available to carry out the decision) triggers a multiple-step caching by forming a trellis graph by computing the utility value of a sequence of caching decisions where the decisions are taken at time instants that correspond to completion of downloading each new segment, [0061]-[0062]). Therefore, the limitations of claim 37 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 38, Kozat teaches the central node and the mobile communications device are different entities (i.e. the control servers send triggers to peers to start caching process for one or more segments of media content, [0032]). Therefore, the limitations of claim 38 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.
Regarding claims 39-51, the limitations of claims 39-51 are similar to the limitations of claims 27-38, Kozat further teaches a controller circuit (i.e. a processor, [0074]), a non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising instructions (i.e. a computer program may be stored in a computer readable storage medium, such as disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, [0088]). Therefore, the limitations of claims 39-51 are rejected in the analysis of claims 27-38 above, and the claims are rejected on that basis.

Regarding claim 52, Kozat does not explicitly disclose the first migration comprises migration of one or more data modules and one or more application modules.
However, Eckelt teaches the first migration comprises migration of one or more data modules and one or more application modules (i.e. Such data and information include for example news, entertainment programs, video movies, computer games, general travel information, information on shopping opportunities on the transport facility, a selection of Internet pages like for example online news, stock market news etc. and much more, [0033]). Therefore, the limitations of claim 52 are rejected in the analysis of claim 27 above, and the claim is rejected on that basis.

Regarding claim 53, the limitations of claim 53 are similar to the limitations of 52. Therefore, the limitations of claim 53 are rejected in the analysis of claim 52 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
6/9/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447